Citation Nr: 1828627	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  18-12 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left hip disability. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from March 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes the Veteran submitted a timely notice of disagreement with the decision to deny reopening of a claim of entitlement to service connection for a left foot burn scar.  However, in a February 2018 rating decision, the Veteran was granted entitlement to service connection for a left foot burn scar.  That decision constitutes a full grant of the benefit sought on appeal and the Board has limited its consideration accordingly.  The Board acknowledges that the Veteran has filed a notice of disagreement with rating assigned for that disability; however, that appeal has not been perfected and is not ripe for appellate consideration by the Board.  Further, the Board declines jurisdiction of that issue for purposes of remanding for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), as the notice of disagreement is less than one month old and the VA RO is currently in the process of responding to the notice of disagreement.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to service connection for a right hip disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  An unappealed March 2013 rating decision denied entitlement to service connection for a left hip condition, a left knee condition, and a right knee condition.

2.  The evidence associated with the claims file subsequent to the March 2013 rating decision is cumulative or redundant of the evidence previously of record and is not sufficient to raise a reasonable possibility of substantiating the claims of entitlement to service connection for left hip, left knee, and right knee disabilities.


CONCLUSIONS OF LAW

1.  The March 2013 rating decision denying entitlement to service connection for left hip, left knee, and right knee disorders is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a left hip disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

4.  New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the RO previously considered and denied the Veteran's claim for service connection for a left hip disorder, right knee disorder, and left hip disorder in a March 2013 rating decision based on a finding that those disorders were not related to his active service.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the March 2013 rating decision included the following: a partial copy of the Veteran's service treatment records, (STRs), which were silent for complaints of, treatment for, or a diagnosis of a left hip, left knee, or right knee disability while the Veteran was in active service; the Veteran's lay statements in which he reported that he slipped on black ice while in service and injured his hips, which resulted in an altered gait that eventually led to problems with his knees; and the Veteran's report that he has received treatment, to include joint replacements, for his knees and left hip.  

The pertinent evidence that has been received since the March 2013 rating decision includes the following: additional STRs, which are silent for complaints of, treatment for, or a diagnosis of a left hip, left knee, or right knee disability while the Veteran was in active service; additional lay statements where the Veteran reiterated the injury he sustained when he fell on a sheet of black ice while in active service; and additional post-service treatment records showing treatment for, and diagnoses of, left hip, left knee, and right knee disabilities.   

The Board acknowledges that additional service department records have been added to the record since the March 2013 rating decision.  The Board has considered whether reconsideration of the claim of entitlement to service connection for left hip, left knee, and right knee disabilities is warranted under 38 C.F.R. § 3.156(c) (2017).  However, for reconsideration, the additional service department records added to the record must be relevant in that they relate to the claimed in-service injury, event, or illness.  As noted above, the additional service department records received were silent for complaints of, treatment for, or a diagnosis of a left hip, left knee, or right knee problem while the Veteran was in active service.  As such, the provisions of 38 C.F.R. § 3.156(c) are not applicable in this case and the claims are subject to the laws governing final decisions and new and material evidence.

The Board finds that the evidence added to the record since the March 2013 rating decision is not new and material.  The Veteran was previously denied service connection for a left hip, left knee, and right hip disabilities as there was no evidence that he had a disability that was related to his active service.  The Veteran has provided additional lay statements and post-service medical records, and additional STRs have been obtained; but those records fail to indicate that the Veteran has current left hip, left knee, or right knee disabilities that are related to his active service.  Therefore, the evidence added to the record does not raise a reasonable possibility of substantiating the claims.  Accordingly, because new and material evidence has not been submitted, reopening of the claim of entitlement to service connection for left hip, left knee, and right knee disabilities is not warranted.  


ORDER

New and material evidence having not been received, reopening of the claim of entitlement to service connection for a left hip disability is denied.

New and material evidence having not been received, reopening of the claim of entitlement to service connection for a left knee disability is denied.

New and material evidence having not been received, the claim of entitlement to service connection for a right knee disability is denied.


REMAND

The Board finds that additional development is required before the Veteran's remaining claim on appeal is decided.  

The Veteran has reported that while in active service, he slipped and fell on a sheet of black ice and injured his hip.  The Veteran has submitted post-service medical evidence showing that he has a right hip disability.  In light of the reported in-service fall and the current medical evidence showing a right hip disability, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of any currently present right hip disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issue on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right hip disability.  The claims file must be made available to, and reviewed by the examiner.  Any indicated test and studies should be performed.  

Based on the examination results and review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right hip disability is etiologically related to the Veteran's active service, to specifically include his report of a slip and fall injury during active service.  

The rationale for all opinions expressed must be provided.  

3.  Confirm that the VA examination report and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

4.  Then, readjudicate the remaining claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


